Citation Nr: 1732565	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  12-27 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1968 to March 1970, to include service in the Republic of Vietnam. He died in July 2009, and the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. Jurisdiction has since been transferred to the RO and Pension Center in Milwaukee, Wisconsin. In its September 2016 decision, the Board remanded this appeal for further development. That development has been accomplished, and the claim has now been returned to the Board for further action. Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1. The Veteran died in July 2009, and his death certificate identifies the cause of death as cardio-pulmonary arrest; no other underlying causes or significant conditions contributing to death were listed on the death certificate.

2. At the time of his death, the Veteran was service connected for diabetes mellitus type II.

3. The Veteran has service in Vietnam and is presumed to have been exposed to Agent Orange.

4. The probative evidence of record does not demonstrate that it is at least as likely as not that the cause of the Veteran's death manifested during his period of active military service or is otherwise related to his military service.  

CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist appellants in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper notice from VA must inform the appellant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the appellant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In a cause of death claim, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a service connection cause of death claim based on a previously service-connected disability; and (3) an explanation of the evidence and information required to substantiate a claim for such benefits based on a disability not yet service connected. Hupp v. Nicholson, 21 Vet. App. 342   (2007).

Here, a January 2011 letter substantially satisfies the duty to notify provisions with respect to the cause of death claim on appeal. The letter notified the Appellant that the Veteran was not service-connected for cardio-pulmonary arrest during his lifetime, and explained the evidence and information required to substantiate a service connection cause of death claim based on both on a service-connected disability and on a disability not yet service-connected. In addition, in the January 2011 rating decision, the RO notified the appellant that the Veteran had been service connected for diabetes mellitus during his lifetime. The appellant raised contentions in her claim and her notice of disagreement regarding the Veteran's service-connected diabetes mellitus; those contentions were addressed in the statement of the case and the supplemental statement of the case. Thus, the Board finds that the appellant had actual knowledge of the information and evidence needed to substantiate her claim of service connection for the cause of the Veteran's' death. See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).

The duty to assist has also been satisfied in this case. The record includes the Veteran's service treatment records, medical treatment records, lay statements and evidence submitted by the Appellant. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. In addition, VA medical opinions were obtained in November 2010 and December 2016 in connection with the Appellant's claim. The VA examiners reviewed the Veteran's relevant medical history and provided opinions with adequate rationale based on, and with citation to, the records reviewed. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4).

The Board notes that the appellant reported that the time of death the Veteran was admitted at St. John's Hospital. On remand, the Board requested that the appellant provide the appropriate consent to obtain any autopsy reports, treatment reports, and lab reports in connection to the Veteran's death. In that regard, the appellant was sent correspondence from VA requesting these records. Since the date of this correspondence no such records were not ever submitted by the appellant, nor were requests or authorizations forms submitted to obtain such records. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "the duty to assist is not always a one-way street" and that "a veteran cannot wait passively for help where he or she has the information essential to obtaining the evidence"). 

Finally, the general duty to assist provision, 38 U.S.C. § 5103A (a), rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C.A. § 5103A (d), is applicable to claims for service connection for the cause of the Veteran's death. Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008). When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the VA opinion obtained in this case is adequate. The opinion considered the pertinent evidence of record and provided a rationale for its conclusions. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159 (c)(4).

II. Analysis

Service connection may be granted for the cause of the Veteran's death if a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death. 38 C.F.R. § 3.312 (a) (2016). The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports. 38 C.F.R. § 3.312 (a).

For a service-connected disability to be the cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related. For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2016). A contributory cause of death is inherently one that is not related to the principal cause. In order for a service-connected disability to be determined as a contributory cause of a Veteran's death for compensation purposes, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death. It is not sufficient to show that it causally shared in producing death, but rather it must be shown that there was a causal connection. 38 C.F.R. § 3.312 (c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

According to the Veteran's death certificate, the primary cause of death was cardio-pulmonary arrest. No other contributing causes are listed. There is no evidence that the appellant is challenging that diagnosis. During his lifetime, the Veteran was not service connected for any cardiac or cardiopulmonary conditions, and he never pursued service connection claims for any of the aforementioned conditions. As noted above, at the time of his death, service connection was in effect for diabetes mellitus type II, evaluated as 20 percent disabling. 

In pertinent part, the appellant asserts that the Veteran's service connected diabetes caused or contributed to his cardiopulmonary arrest, which she refers to as a "heart attack." See Statement in Support of the Claim dated in February 2011. The appellant asserts that "a heart attack can be caused by the diabetes" as well as "...with his service in Vietnam heart disease is a[n] Agent Orange exposure related disease." Id. 

While lay persons, such as the appellant, are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), questions such as the etiology of the cause of death falls outside the realm of common knowledge of a lay person and requires specialized medical knowledge. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). Therefore, while the appellant's written assertions attributing the cause of the Veteran's death to service have been considered, this evidence is not competent to determine the cause of the Veteran's death.

There is no evidence of cardiopulmonary arrest in service. Service treatment records do not contain any notations regarding the cardiovascular system, and the March 1970 separation examination report indicates that all systems were normal; at that time, the Veteran denied experiencing chest pain, heart trouble, or high blood pressure. 

VA treatment records show a history of treatment for hypertension, myocardial infarction (MI), diabetes mellitus, chronic obstructive pulmonary disease (COPD), and asthma. A May 2009 treatment record diagnosed the Veteran with asthma/ chronic obstructive pulmonary disease exacerbation. At that time, the Veteran's heart function was recorded as normal. The diagnosis of congestive heart failure was added by the attending physician who noted the Veteran did not actually have congestive heart failure at the time, but as it was a recognized diagnosis in several medical notes, it was added to the problem list. A June 2009 VA treatment note indicates that the Veteran was having issues with his glucose levels and incidents of hypoglycemia, and his insulin dose was subsequently decreased as a result.  
 
A VA examination dated November 2010 records the Veteran reportedly having a history of MI. The examiner opined that a review of a 1997 cardiac catheterization showed normal coronary arteries, making the 1998 diagnosis of MI due to obstructive coronary disease highly unlikely. At that time the Veteran's systolic function was completely normal, his stress test was negative for ischemia, and the Veteran did not carry the diagnosis of coronary artery disease. The examiner noted that the Veteran should not carry the diagnosis of congestive heart failure. As rationale for this opinion, the examiner stated that the Veteran's brain natriuretic peptide level was consistently normal when measured, and there was no mention of volume overload in the treatment records. The examiner did find the Veteran to have asthma and COPD. The examiner further opined that the Veteran did not have an MI in May 2009 as his EKG was normal and his troponin-I level was normal. Concerning the cause of death for the Veteran, the examiner opined that while the death certificate stated cause of death as cardiopulmonary arrest, this was a generic term used when cause of death is not really known. The examiner further opined that the Veteran could have died from primary respiratory failure or from primary cardiac failure but was unable to state with certainty the cause of death. The examiner stated that it would be speculative to opine as to cause of death without a review of hospital records and autopsy findings.  

The Board subsequently remanded the claim in September 2016 in order to obtain the Veteran's final hospital records and autopsy findings. The appellant, however, did not respond to a request for those records. Regardless, the RO obtained an additional medical opinion in December 2016. The examiner stated that although the Veteran's death certificate states cause of death to be "cardiopulmonary arrest" that term has no real applicability to what caused death and instead simply means that the heart and lungs stopped. The examiner further stated that almost anything can cause this to happen. The examiner concluded that without autopsy reports and the Veteran's final hospital treatment records, opining as to the cause of the Veteran's death would be obvious speculation. As such, the examiner was not able to opine as to the cause of the Veteran's death and could give no nexus opinion concerning service connection.

As noted above, pertinent records including the autopsy report and terminal treatment records were not associated with this appeal due to a non-response from the appellant. Neither the appellant nor the appellant's representative has presented further evidence to support the appellant's claim for service connection.

Based on the foregoing, the Board finds that entitlement to service connection for the cause of the Veteran's death cannot be granted in this case. As noted above, the evidence indicates that cardiopulmonary arrest did not manifest in service or within one year of separation. In addition, there is nothing to suggest that there were characteristic manifestations sufficient to identify cardiopulmonary arrest during service or within one year of separation. 38 C.F.R. § 3.303 (b). Further, there is no competent evidence of an etiological link between the Veteran's service and the cardiopulmonary arrest that brought about his death.

In regard to whether his service-connected disability caused or contributed to death, there is similarly no competent evidence to support a link between the development of cardiopulmonary arrest and his service connected diabetes mellitus type II. See 38 C.F.R. § 3.310. Moreover, the VA reviewing physician who provided the opinion in November 2010 was unable to opine whether or not the Veteran's diabetes played any significant role in his death, given the lack of records from the Veteran's final hospitalization and autopsy. As the appellant did not submit those records, there remains no opinion evidence to the contrary.

Post-service treatment records and the Veteran's death certificate do not establish that the cardiopulmonary arrest that caused the Veteran's death is related to the Veteran's presumed in-service herbicide exposure or in any other way to his active duty.

As he served in Vietnam, the Veteran is presumed to have been exposed to Agent Orange. The immediate cause of the Veteran's death listed on the death certificate is cardiopulmonary arrest. Cardiopulmonary arrest is not one of the diseases for which veterans presumed exposed to Agent Orange are entitled to service connection on a presumptive basis. See 38 U.S.C.A. § 1116 (a)(2) and 38 C.F.R. § 3.309 (e). Thus, the question remains whether the Veteran had been diagnosed with a disability subject to presumptive service connection under the provisions of 38 C.F.R. §§ 3.307 and 3.309.

38 C.F.R. § 3.309 provides that ischemic heart disease includes acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease including coronary artery disease, coronary bypass surgery, and stable/unstable and Prinzmetal's angina, but not hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke. 38 C.F.R. § 3.309 (e), Note 3. 

In this case, the record shows that the Veteran was reportedly diagnosed with MI in 2009. The November 2010 VA examiner opined, however, that this diagnosis was highly unlikely as a review of a 1997 cardiac catheterization showed normal coronary arteries. Furthermore, the examiner further opined that the Veteran did not have an MI in May 2009 as his EKG was normal and his troponin-I level was also normal. The November 2010 VA examiner further opined that the Veteran did not carry a diagnosis of coronary artery disease and should not carry a diagnosis of congestive heart failure as his brain natriuretic peptide level was consistently normal when measured and there was no mention of volume overload in the treatment records. The record otherwise does not indicate diagnosis of ischemic heart disease. The Board finds the November 2010 VA examination highly credible and probative because the opinion is based on pertinent medical history and it gives a thorough, well-explained rationale for all opinions. See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). Thus, the only credible, probative opinion of record weighs against the claim, and the appellant has not presented or identified any medical opinion or other competent evidence that, in fact, supports her contention that the Veteran's cause of death was related to Agent Orange. 

To the extent that the appellant asserts that the Veteran's death from cardiopulmonary arrest was related to Agent Orange by means of the Veteran's service-connected diabetes mellitus, the Board finds that this argument is misplaced. The Board acknowledges that diabetes mellitus is a disease for which veterans that are presumed exposed to Agent Orange are entitled to service connection on a presumptive basis, and that the Veteran was service connected for diabetes mellitus at the time of death. However, there is no evidence of record to support the appellant's assertion that the Veteran's death is in any way related to his diabetes mellitus. The appellant is competent to report that the Veteran was diagnosed with diabetes mellitus; however, the appellant's statements do not establish a nexus between the Veteran's cause of death and his period of service, including any presumed Agent Orange exposure. To the contrary, the Board points out that neither the Veteran's military service, nor his diabetes mellitus were listed as underlying causes of his cardiopulmonary arrest, nor was his diabetes mellitus considered a significant condition that contributed to his death. See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent).  

Given the absence of any evidence needed to determine the Veteran's precise cause of death and in the absence of any competent medical evidence that his death from cardiopulmonary arrest is in any way related to an in-service injury or disease, including Agent Orange exposure, or to his service-connected diabetes mellitus, the preponderance of the evidence is against the claim for service connection. The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107 (b).


ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


